*146MEMORANDUM **
Justin Matthew Fletcher appeals from the 150-month sentence imposed following his guilty-plea conviction for being a felon in possession of a firearm, and possession of a stolen firearm, in violation of 18 U.S.C. §§ 922(g)(1) and 922(j). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Fletcher contends that the district court procedurally erred by failing adequately to explain the sentence imposed and failing explicitly to address his arguments that a difficult childhood and mental health problems warranted a lower sentence. Fletcher also contends that the sentence is substantively unreasonable. The record reflects that the district court adequately explained the sentence, and considered Fletcher’s arguments at the sentencing hearing. See United States v. Perez-Perez, 512 F.3d 514, 516-17 (9th Cir.2008). Further, in light of the totality of the circumstances and the sentencing factors of 18 U.S.C. § 3553(a), the sentence is not unreasonable. See Gall v. United States, 552 U.S. 38, 128 S.Ct. 586, 597, 169 L.Ed.2d 445 (2007).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.